MANDATE
               Case
                 Case
                    1:04-cv-04151-AKH
                       17-779, DocumentDocument
                                       101-1, 10/18/2018,
                                                 587 Filed2413018,
                                                           10/18/18Page1
                                                                     Pageof11of 1

                                                                                        N.Y.S.D. Case #
                            UNITED STATES COURT OF APPEALS                              04-cv-4151(AKH)
                                            FOR THE
                                        SECOND CIRCUIT
                          ______________________________________________

            At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     22nd day of August, two thousand and eighteen.

     Before:     Dennis Jacobs,
                 Pierre N. Leval,
                 Richard C. Wesley,
                         Circuit Judges.                                                        Oct 18 2018
     _______________________________________

     American Civil Liberties Union, Center for Constitutional        AMENDED JUDGMENT
     Rights, Inc., Physicians for Human Rights, Veterans for          Docket No. 17-779
     Common Sense, Veterans for Peace,

                 Plaintiffs - Appellees,

     v.

     United States Department of Defense, its components
     Department of Army, Department of Navy, Department of Air
     Force, Defense Intelligence Agency, United States Department
     of the Army,

               Defendants - Appellants.
     _______________________________________

             The appeal in the above captioned case from a judgment of the United States District Court
     for the Southern District of New York was argued on the district court’s record and the parties’
     briefs. Upon consideration thereof,

             IT IS HEREBY ORDERED, ADJUDGED and DECREED that the judgment of the district
     court is REVERSED and the case is REMANDED with directs to enter judgment for the
     Government.

                                                  For the Court:
                                                  Catherine O=Hagan Wolfe,
                                                  Clerk of Court




MANDATE ISSUED ON 10/18/2018
